Title: From Thomas Jefferson to DeWitt Clinton, 6 October 1804
From: Jefferson, Thomas
To: Clinton, DeWitt


               
                  
                     Dear Sir
                  
                  Washington Oct. 6. 04.
               
               Your favor of Sep. 21. was recieved on my return to this place. certainly the distribution of so atrocious a libel as the pamphlet Aristides, and still more the affirming it’s contents to be true as holy writ presents a shade in the morality of mr Swartwout of which his character had not before been understood to be susceptible. such a rejection of all regard to truth, would have been sufficient cause against recieving him into the corps of Executive officers at first; but whether it is expedient, after a person is appointed, to be as nice on a question of removal, requires great consideration. I proposed soon after coming into office to enjoin the executive officers from intermedling with elections as inconsistent with the true principles of our constitution. it was laid over for consideration: but late occurrences prove the propriety of it, and it is now under consideration.   In the absence of the Secretary of state I desired his Chief clerk to inclose you an extract of a letter respecting General Moreau. that as private individuals we should recieve him with cordiality is just. but any public display would be injurious to him, and to our harmony with his former government. I salute you with friendship & respect.
               
                  
                     Th: Jefferson
                  
               
            